Title: To Thomas Jefferson from Charles Pinckney, 6 July 1821
From: Pinckney, Charles
To: Jefferson, Thomas


Dear Sir
Charleston.
July 6—1821
Captan  Archibald W Hamilton Son of a very respectable gentleman of New York wishing to see & have the honour of your acquaintance I have taken the liberty of giving him this letter to you—He was an officer in the British army & on the declaration of the late war offered his resignation declaring he would not fight against his native country on which he was detained as a prisoner & for trial until the peace when he was permitted to return to his country.This conduct has been very highly approved by persons of all parties & many of them have recommended  him to our government for a public situation & given him very strong recommendations—any favors which you may pleese to render this deserving gentleman will be thankfully received by him & gratefully acknowledged by dear sir Your sincere Friend Charles Pinckney